Order filed December 3, 2018




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-17-00937-CV
                                  ____________

                         ANIL SINHA, MD, Appellant

                                       V.

                         ROGER NIEBUHR, Appellee


                   On Appeal from the 149th District Court
                          Brazoria County, Texas
                      Trial Court Cause No. 91026-CV

                                  ORDER

      The clerk’s record was filed December 8, 2017. Our review has determined
that a relevant item has been omitted from the clerk's record. See Tex. R. App. P.
34.5(c). The record does not contain the trial court’s one-page “Order Overruling
Defendant's Objections” signed on October 3, 2017.
       The Brazoria County District Clerk is directed to file a supplemental clerk’s
record on or before December 10, 2018, containing the trial court’s one-page
“Order Overruling Defendant's Objections” signed on October 3, 2017.

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM